Citation Nr: 1402895	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  08-26 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to specially adapted housing.

2.  Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Counsel
INTRODUCTION

The Veteran served on active duty from July 1988 to February 1990.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a June 2007 rating decision issued by the Regional Office (RO) in Houston, Texas.

The Veteran testified at a hearing before the undersigned in July 2013.


FINDING OF FACT

1. The Veteran has a total disability rating by reason of individual unemployability (TDIU) and his disabilities are permanent and total in nature.

2.  The Veteran's impairments are functionally equivalent to loss of use of the lower extremities such as to preclude locomotion without the aid of braces, crutches, a cane, or wheelchair.

3.  The Veteran's impairments include the equivalent of loss of use of both hands.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to specially adapted housing were met.  38 U.S.C.A. §§ 2101(a), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.809 (2013).

2.  The criteria for entitlement to a special home adaptation grant were met.  38 U.S.C.A. §§ 2101(b), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.809a (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board considered the regulations pertaining to the VA's statutory duty to assist the Veteran with the development of facts pertinent to his claim.  Given the favorable action taken herein below, the Board finds that no further assistance in developing the facts pertinent to the Veteran's claims is required at this time.  

A veteran is eligible for assistance in the acquisition of housing with special features made necessary by the veteran's disability if he or she is entitled to compensation for a permanent and total service-connected disability that is due, in relevant part, to any of the following: (1) "the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair"; (2) "blindness in both eyes, having only light perception, plus ... loss or loss of use of one lower extremity"; (3) "the loss of use of one lower extremity together with ... residuals of organic disease or injury[ ] or ... the loss or loss of use of one upper extremity;" or (4) "the loss, or loss of use, of both upper extremities such as to preclude use of the arms at or above the elbows." 38 U.S.C.A. § 2101(a); see also 38 C.F.R. §§ 3.809(b), 3.350(a)(2) (defining "[l]oss of use of a hand or foot" as "when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance"), § 3.350(b)(1) (equating "loss and loss of use of an extremity" with the definition for "loss of use of a hand or foot").

Similarly, a veteran is eligible for assistance in acquiring adaptations to an existing residence that are necessary due to disability, or in acquiring a residence already so adapted, if, in relevant part, he or she is entitled to compensation for a permanent and total service-connected disability that "is due to blindness in both eyes with 5/200 visual acuity or less" or "includes the anatomical loss or loss of use of both hands."  38 U.S.C. § 2101(b); see also 38 C.F.R. § 3.809a(b).

The Veteran is service connected for degenerative disk disease (DDD) of the lumbosacral spine, rated 40 percent disabling; degenerative disk disease of the cervical spine, rated 20 percent disabling; radiculopathy of the right upper extremity rated 20 percent disabling; brachial plexus stretch to include radiculopathy of the left upper extremity, rated 20 percent disabling; radiculopathy of the left lower extremity rated 20 percent disabling; and radiculopathy of the right lower extremity, rated 20 percent disabling.  His combined rating is 80 percent.  However, he is rated totally disabled by reason of individual unemployability.  Permanency of the total rating was established in June 2007.

A November 2006 VA examination noted that the Veteran was only able to walk 5 to 10 steps with the assistance of a walker.  A February 2011 examination documented that the Veteran was wheelchair bound and unable to stand.  While some treatment records reflect good strength in the extremities, other records indicate that at times the Veteran was unable to stand or to raise his arms or legs at all due to weakness.  A December 2011 examination conducted for purposes of the Veteran's claim for aid and attendance, which is not on appeal here, documented that he was wheelchair bound, had poor propulsion of the lower extremities, and had difficulty with fine motor skills using his hands.  His doctor opined that the Veteran needed help with all of his activities of daily living due to pain and numbness in the back, legs, and hands.  There is no indication that the Veteran's condition was expected to improve.

At his hearing in July 2013, and in written correspondence, the Veteran asserted that he was unable to walk even from room to room in his home without the assistance of a wheelchair, walker, or another person and that he needed assistance even getting out of bed.  He fell when he tried to stand.  He could not put any weight on his legs or feet due to back, neck, and radicular pain and numbness and he required ankle and knee braces in addition to his wheelchair.  He had trouble holding his walker because of numbness in his hands.

The above evidence reflects significant impairment of the Veteran's lower and upper extremities.  Whether this impairment equates to loss of use of the lower and upper extremities is, in the Board's opinion, a close question.  The regulatory definition of loss of use of the lower extremities reflects that the loss must be such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair" and loss of use of a hand as when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow with use of a suitable prosthetic appliance.  There is at least some evidence suggesting that the Veteran cannot move without aid of assistive devices or even a wheelchair, and that he has little, if any, use of his hands.  The evidence is thus approximately evenly balanced as to whether the Veteran meets the criteria for specially adapted housing and a special home adaptation grant are met.  As VA law and regulations require that the reasonable doubt created by this approximate balance in the evidence must be resolved in favor of the Veteran, entitlement to specially adapted housing and a special home adaptation grant is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to specially adapted housing is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a special home adaptation grant is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


